November 2nd 1818, Judge Roane pronounced the Court’s opinion, as follows:
Upon general principles, and on the authority of the cage Milnes v. Gery, 14 Vesey jr. 400, the Court is of opinion that there was, in this case, no such complete and concluded contract as the Court of Chancery ought to execute. The Decree is therefore to be reversed with costs, and the Bijl dismissed.
Jit the next term, a motion Avas made for another argument of the causey but the Court overruled the motion, doubting, at least, it’s riofii to re-hear a causo ata subS( sequent term, and thinking it best not to do it.”